Citation Nr: 0123613	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for epidermoid cysts, 
eczema and acne vulgaris claimed as due to exposure to 
herbicide agents.

3.  Entitlement to an increased rating for the service 
connected duodenal ulcer, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1968 to November 
1969.

The issue of entitlement to service connection for PTSD was 
previously denied by decision of the Board in December 1993.  
The current claim arises from a June 1999 rating decision of 
the Detroit, Michigan Regional Office (RO).  The Board is 
required to conduct an independent new and material evidence 
analysis in claims such as the instant one where there is a 
request to reopen a final prior decision.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd No. 95-7058 (U.S. Ct. App. 
Fed. Cir. May 6, 1996).  Accordingly, the Board will address 
the issue of whether new and material evidence has been 
submitted since the last prior Board decision in December 
1993.  

Also by rating decision in June 1999, the RO awarded a 10 
percent evaluation for duodenal ulcer.  By letter from the RO 
to the veteran in December 1999, it was proposed that the 10 
percent evaluation for duodenal ulcer be reduced from 10 
percent disabling to noncompensably disabling; however, this 
reduction was never implemented and the issue on appeal is 
whether a rating in excess of 10 percent is warranted.

The veteran requested a hearing at the Board in Washington, 
D.C.  A hearing was scheduled in April 2001, but the veteran 
canceled the hearing request and he requested that a 
videoconference hearing be scheduled.  The veteran failed to 
appear for a videoconference hearing scheduled in August 
2001.  Pursuant with the written notice sent to the veteran 
regarding the scheduling of the August 2001 videoconference 
hearing, the request for a hearing before the Board has been 
considered withdrawn as he has not requested a change in the 
hearing date.

The Board also notes that the issues of entitlement to 
service connection for PTSD and whether a rating in excess of 
10 percent is warranted for duodenal ulcer are the subject of 
the remand section of this decision.


FINDINGS OF FACT

1.  The veteran's claim of service connection for PTSD was 
last denied by decision of the Board in December 1993.

2.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.

3.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

4.  Medical evidence from the late 1990s shows that the 
veteran suffers from epidermoid cysts, eczema and acne 
vulgaris.

5.  The veteran has not been diagnosed with any dermatology 
disorder that is recognized by VA as being etiologically 
related to exposure to herbicide agents used in Vietnam.

6. There is no competent medical evidence linking epidermoid 
cysts, eczema or acne vulgaris with the veteran's alleged 
exposure to herbicide agents used in Vietnam.


CONCLUSIONS OF LAW

1.  The December 1993 Board decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (2000).

2.  Evidence received since the December 1993 Board decision 
is new and material and, thus, the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).

3.  A dermatology disability to include epidermoid cysts, 
eczema and acne vulgaris, claimed as due to exposure to 
herbicide agents, was not incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence claim.

The service medical records include the November 1969 
separation examination report which shows that the veteran's 
skin and psychiatric systems were clinically evaluated as 
normal.

On VA examination in July 1970, psychiatric and skin 
examinations were normal.  It was noted that the veteran was 
quite nervous.  

A December 1989 data base for possible exposure to chemicals 
report shows that the veteran indicated that he was in 
Vietnam from November 1968 to November 1969.  The veteran's 
DD 214 shows that the veteran had one year of foreign service 
and that he received the Vietnam Service Medal and the 
Vietnam Campaign Medal.

A March to April 1991 VA hospital summary shows that the 
veteran was referred to a stress recovery treatment program 
for evaluation of possible PTSD resulting from his tour of 
duty in Vietnam.

By rating action in July 1991, service connection for PTSD 
was denied as it was concluded that there was no evidence to 
support the claim for PTSD.  All examinations were silent 
regarding this disability.

By decision of the Board in December 1993, it was determined 
that the medical record failed to demonstrate the presence of 
PTSD.  That determination is final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7104(b).  
In order to reopen this claim, the veteran must present or 
secure new and material evidence with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Current caselaw provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, 12 
Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
The RO did not cite or attempt to apply the outdated case law 
as contained in Colvin, supra.  Accordingly, there has been 
no prejudice to the veteran's claim due to the change in the 
law.

The veteran again requested that his claim of entitlement to 
service connection for PTSD be reopened.  The additional 
evidence submitted in support of his request follows.

A July 1999 psychosocial assessment report indicates that the 
veteran was experiencing severe PTSD with depression.  He had 
used drugs and alcohol to self-medicate himself for many 
years.  The diagnosis was chronic delayed PTSD.  It was also 
reported that the veteran had recently been discharged in 
June 1999 from a VA medical center with a diagnosis of PTSD.

A July 1999 VA psychiatric report indicates that the 
veteran's claims folder had been reviewed.  The examiner 
noted that the veteran was vague in recounting his military 
experiences and his history of PTSD symptoms.  The examiner 
found that the veteran demonstrated neither depression nor 
anxiety.  The veteran's mood and affect did not match his 
thought content.  After the interview ended, the veteran met 
his sister in the waiting area.  As soon as he met his 
sister, the veteran had a large smile on his face which was 
noted as being perhaps the first genuine affect witnessed by 
the examiner.  The diagnoses were polysubstance abuse and 
personality disorder.  The veteran was referred for 
psychological evaluation.

An August 1999 VA psychology evaluation report shows that 
after conducting extensive psychological testing, it was felt 
that the veteran clearly felt overwhelmed with symptoms and 
life problems.  He appeared to be attempting to cope with 
limited inner resources.  Up until now, he seemed to have had 
little social support.  The veteran's test scores were 
consistent with a possible diagnosis of PTSD.

The additional evidence submitted in the form of VA hospital 
records and the psychosocial evaluation report constitute 
evidence that was not previously considered which bears 
directly and substantially on the specific issue under 
consideration; that is, whether the veteran currently suffers 
from PTSD resulting from his service Vietnam.  At the time of 
the December 1993 Board decision, the record was devoid of a 
diagnosis of PTSD.  The VA medical records show that the 
veteran has been evaluated and treated for what has been 
diagnosed as chronic PTSD.  This is evidence which is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to decide fairly the merits of the 
claim.  See 38 C.F.R. § 3.156.  The additional evidence 
therefore constitutes new and material evidence and the 
veteran's claim is reopened.  

The Board notes that the reopening of a veteran's claim 
typically would raise a due process issue which was addressed 
by the Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  As the instant claim, however, was 
considered by the RO on a de novo basis, the Board's 
reopening of the claim herein does not raise a Bernard due 
process issue.  

Moreover, as this case must be remanded to the RO for 
consideration of the claim on the merits and fulfillment of 
the duty to assist, the veteran will have an additional 
opportunity to present evidence and argument in support of 
his de novo claim.   


II.  Service connection due to herbicide exposure.

The service medical records include the November 1969 
separation examination report which show that the veteran's 
skin was clinically evaluated as normal.

On VA examination in July 1970, examination of the skin was 
normal. 

A December 1989 data base for possible exposure to chemicals 
report shows that the veteran indicated that he was in 
Vietnam from November 1968 to November 1969.  The veteran's 
DD 214 shows that the veteran had one year of foreign service 
and that he received the Vietnam Service Medal and the 
Vietnam Campaign Medal.

On VA skin examination in March 1999, the veteran reported 
having a series of facial cysts that had increased in size 
since Vietnam.  The cysts had never been treated.  Also since 
leaving Vietnam, the veteran had 2 patches of a pruritic rash 
on the left forearm.  Manifestations were intermittent and 
would become erythematous and pruritic during flare-ups.  
There had never been any infections or extension of the 
eczematous lesions of the arm.  On examination of the face, 
there was evidence of mild old cystic acne with no 
significant scarring.  There were 3 serial epidermoid cysts 
on the right side of the face just inferior to the eyebrow.  
There was a 1.5 cm. by 1 cm. patch of hyperpigmented skin on 
the left forearm that was consistent with chronic eczematous 
quiescent changes.  On the bilateral toes, there was evidence 
of large callus formations.  The diagnoses were epidermoid 
cysts , bilateral great toe callus, eczema and acne vulgaris.

As an initial point of investigation, the Board notes that 
the veteran's DD 214 indicates that he had service in 
Vietnam.

The medical records are silent until several decades after 
service regarding the presence of any dermatological 
disability.  In fact, the first manifestation of a 
dermatology disability dates from the March 1999 report of VA 
examination.  At that time, the veteran was diagnosed with 
epidermoid cysts, eczema and acne vulgaris.  

It is the veteran's contention that his current skin 
disorders are the result of exposure to herbicide agents 
during his tour of duty in Vietnam.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in the development of a skin 
disability for which he claims service connection, the Board 
observes that a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. § 
3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation. 

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam during 
the Vietnam era.  Therefore, he is entitled to a presumption 
of exposure to herbicide agents, if he has a disease listed 
at 38 C.F.R. § 3.309(e).  See McCartt v. West, 12 Vet.App. 
164 (1999), holding that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C. § 1116(a) or 38 C.F.R. § 
3.309(e)."  The medical record shows the presence of 
epidermoid cysts, eczema and acne vulgaris.  These conditions 
are not among the conditions listed in the governing 
regulation. 

Further, the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).  Accordingly, under the law, the veteran is not 
entitled to a presumption that epidermoid cysts, eczema and 
acne vulgaris are etiologically related to exposure to 
herbicide agents used in Vietnam.  Moreover, because the 
veteran does not have one of the diseases listed in the above 
regulation, even the presumption of exposure to Agent Orange 
or other herbicide is not available to him.  Without the 
benefit of presumptive service connection, he is obligated to 
submit evidence of a meritorious claim.

Since the veteran was not diagnosed with a disease listed at 
38 C.F.R. § 3.309(e), he is also not entitled to the 
presumption of exposure to herbicide agents in service, 
provided in 38 C.F.R. § 3.307(a)(6)(iii).  See McCartt, 
supra.  In this regard, the Board notes that VA's 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, previously contained a more liberal interpretation of 
the presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  
However, this provision was revised on April 5, 1999, in 
response to judicial guidance, and is now in accordance with 
the McCartt decision.  Hence, in the present case, exposure 
to Agent Orange may not be presumed.

Nevertheless, even conceding, for this limited purpose, that 
the veteran experienced exposure to herbicide agents in 
service, the Board again notes that there is no credible 
evidence of record indicating that the veteran has any of the 
conditions specified within 38 C.F.R. § 3.309(e).  Under the 
present law, the veteran is not entitled to a presumption 
that epidermoid cysts, eczema and acne vulgaris are 
etiologically related to exposure to herbicide agents used in 
Vietnam.  Further, having carefully reviewed the entire 
record, even if we were to concede exposure to herbicide 
agents, the Board finds that there is no medical evidence of 
record suggesting a connection between exposure to herbicide 
agents and the manifestations of veteran's epidermoid cysts, 
eczema and acne vulgaris.

With all due respect for the veteran's contentions, he is not 
shown to be a medical expert and, for that reason, he is not 
competent to express an authoritative opinion regarding any 
medical causation or diagnosis of his condition.  See 
Espiritu; see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In sum, as there is no medical evidence establishing an 
etiological relationship between any dermatology disability 
and his alleged exposure to herbicide agents in service, the 
preponderance of the evidence is against the veteran's claim 
of service connection for a dermatology disability.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  To this extent only, the benefit sought on appeal 
is granted.

Entitlement to service connection for epidermoid cysts, 
eczema and acne vulgaris claimed as due to exposure to 
herbicide agents is denied


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c) and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

As the Board has determined that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for PTSD, the veteran's claim must be 
evaluated on the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.

The Board also notes that effective March 7, 1997, VA revised 
the regulations pertaining to PTSD to conform with the 
decision of Cohen v. Brown, 10 Vet. App. 128 (1997).  Prior 
to March 7, 1997, the following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The RO should utilize the revised 
regulation which provides as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the claimed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

VA has a duty to assist the veteran in the development of 
facts.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The RO must obtain copies of all treatment records relating 
to the veteran's PTSD that have not already been obtained to 
include those from the Ann Arbor VA medical center and the 
North Chicago VA PTSD program. 

The question of whether the veteran was exposed to a stressor 
in service is a factual determination and VA adjudicators are 
not bound to accept such statements simply because treating 
medical providers have done so.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (affirmed on reconsideration, 1 Vet. App. 406 
(1991)); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court analysis divides into two major 
components:  The first component involves the evidence 
required to demonstrate the actual occurrence of an alleged 
stressor event; the second involves a determination as to 
whether the stressor event is of the quality required to 
support the diagnosis of PTSD.  See also Cohen v. Brown, 10 
Vet. App. 128 (1997).

The RO should contact the U.S. Army Liaison at the National 
Archives and Records Administration in St. Louis, Missouri 
and request the veteran's service personnel records and 
morning reports for the veteran's unit while he served in 
Vietnam. 

The RO should then provide the U.S. Armed Services Center for 
Research of Unit Records with all available stressor 
information.  Prior thereto, another attempt should be made 
to obtain more detailed information from the veteran.  The 
importance of his providing this evidence should be made 
clear.  The veteran should then be afforded a thorough and 
contemporaneous VA psychiatric examination that takes into 
account the records of prior medical treatment.   

In addition, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Here, the existing clinical 
findings are not adequate to rate the veteran's duodenal 
ulcer disease under all of the applicable rating criteria.  
Accordingly, the veteran should be afforded a VA digestive 
system examination which will provide complete clinical 
findings relative to the veteran's service connected duodenal 
ulcer disease.

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
mental health care providers who have 
treated him for PTSD since his discharge 
from service and for duodenal ulcer 
disease in recent years.  After securing 
any necessary releases, the RO should 
obtain all records that are not already 
of record to include those from the Ann 
Arbor VA medical center and from the 
North Chicago PTSD program.  Thereafter, 
all records should be permanently 
associated with the claims file.  

3.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.  

4.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri and obtain the veteran's service 
personnel records as well as morning 
reports for his unit(s) while stationed 
in Vietnam.

5.  The RO should then review the file 
and prepare a summary of the veteran's 
claimed stressors.  This information 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia, 22150 
for verification of the veteran's 
putative stressors. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.  
The RO should then carefully review all 
evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to their 
logical conclusion.  

7.  The veteran should be afforded a VA 
psychiatric examination.  Any alleged 
stressors which have been verified should 
be made known to the examiner.  It is 
imperative that the examiner reviews the 
claims folder prior to the examination, 
and that all indicated psychological 
testing is undertaken.  The examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran suffers from PTSD resulting from 
his military experiences in Vietnam.  It 
should be stated whether a diagnosis of 
PTSD is linked to a specific corroborated 
stressor event experienced during service 
pursuant to the diagnostic criteria set 
forth in Diagnostic And Statistical 
Manual of Mental Disorders (DSM-IV).  If 
a diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based, with 
reference to those stressors verified by 
the RO, discuss the etiology of the 
veteran's PTSD, and provide all factors 
upon which the diagnosis was made.

8.  The veteran should be afforded a VA 
digestive system examination to determine 
the current nature and extent of the 
service connected duodenal ulcer disease.  
All indicated special tests and studies 
should be accomplished.  The examination 
report must contain a complete listing of 
complaints, medical history and 
sufficient clinical information so that 
the Board may address each and every 
criterion to be considered under DC 7305.  

9.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate.  If any examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

10.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



